141 Mich. App. 356 (1985)
367 N.W.2d 393
SPENCER
v.
FORD MOTOR COMPANY
Docket Nos. 68858, 70317.
Michigan Court of Appeals.
Decided March 18, 1985.
Robert A. Tyler, P.C. (by Robert A. Tyler), for plaintiffs.
Harvey, Kruse, Westen & Milan, P.C. (by John A. Kruse, Dale R. Burmeister and Larry W. Davidson), for Ford Motor Company.
Butzel, Long, Gust, Klein & Van Zile (by Xhafer Orhan and Daniel P. Malone), for Firestone Tire & Rubber Company.
Before: BEASLEY, P.J., and GRIBBS and J.R. ERNST,[*] JJ.
GRIBBS, J.
Plaintiffs appeal from the trial court's grant of summary judgment for defendant Ford Motor Company, pursuant to GCR 1963, 117.2(3), on plaintiffs' products liability action. Defendant Firestone Tire & Rubber Company appeals from the trial court's denial of its motion for partial summary judgment pursuant to GCR 1963, 117.2(3), on plaintiffs' duty to warn theory. We affirm in part and reverse in part.
In May of 1977, plaintiff Robert Spencer was employed by a Union 76 automotive service station. One of his duties was to repair truck tires. An employee of Vegelheim Lumber Company brought a Ford truck to the station to have a flat tire repaired. Plaintiff repaired the tire and reassembled the tire and the multi-piece rim in a safety cage. Such cages are provided because multi-piece rims can explosively disengage. While Robert Spencer was attempting to replace the repaired tire back onto the truck, the multi-piece *359 rim explosively disengaged and injured him. Certain parts of the tire rim assembly were unexplainedly lost, while plaintiff Robert Spencer retained other parts as evidence.
On May 16, 1980, plaintiffs filed a complaint against Ford, the vehicle manufacturer, and Firestone, the wheel manufacturer. Ford was granted summary judgment pursuant to GCR 1963, 117.2(3). The trial court ruled as a matter of law that Ford had no duty with respect to the design of the wheel rim, and that any breach of duty by Ford was not a proximate cause of plaintiff's injury.
Firestone sought partial summary judgment pursuant to GCR 1963, 117.2(3), on plaintiffs' breach of duty to warn claim. The motion was denied by the trial court which found that an expert's testimony about micrometers used in checking wheel rims might present a factual issue for the jury.
Plaintiffs and Firestone appeal from the trial court's determinations and the appeals were consolidated by this Court.
DEFENDANT FORD
Plaintiffs appeal from the trial court's grant of summary judgment for Ford on plaintiffs' claims of (1) negligence and breach of implied warranty as a result of Ford's design, sale and failure to recall a defective vehicle, and (2) negligence and breach of implied warranty as a result of Ford's failure to warn of the danger of the three-piece wheel rims.
Summary judgment was granted pursuant to GCR 1963, 117.2(3). Summary judgment under this court rule should be granted only when there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Pauley v Hall, 124 Mich. App. 255, 262; 335 *360 NW2d 197 (1983), lv den 418 Mich. 870 (1983). The trial court must be satisfied that the nonmovant's claim cannot be supported at trial as a result of a deficiency which cannot be overcome. Rizzo v Kretschmer, 389 Mich. 363, 372; 207 NW2d 316 (1973).
Plaintiffs based their first negligence and breach of warranty claims on their contention that the Ford vehicle was defective and Ford was thus liable for the design, sale and failure to recall the defective vehicle. Plaintiffs contend that the vehicle was defective because the vehicle could accommodate a dangerous wheel rim. The trial court correctly pointed out that there was no evidence that Ford trucks required multi-piece rims or were unable to accommodate less dangerous single-piece rims. Plaintiffs also admitted that the multi-piece wheel rim which explosively disengaged was not an original component of the 1965 Ford truck, but was manufactured in 1967.
"Though a vehicle manufacturer may be held liable for damages caused by defective component parts supplied by another entity, Comstock v General Motors Corp, 358 Mich. 163; 99 NW2d 627 (1959), this duty has not yet been extended to component parts added to a vehicle subsequent to distribution. Assuming the existence of a defect [under either a negligence or breach of implied warranty theory], plaintiff must `trace that defect into the hands' of the defendant. Caldwell v Fox, 394 Mich. 401, 410; 231 NW2d 46 (1975). `[T]he threshold requirement of any products liability action is identification of the injury-causing product and its manufacturer.' Abel v Eli Lilly & Co, 418 Mich. 311, 324; 343 NW2d 164 (1984). Failure of a component not supplied by the manufacturer does not give rise to liability on the manufacturer's part. Antcliff v State Employees Credit Union, 95 Mich. App. 224, 231-233; 290 NW2d 420 (1980), aff'd 414 Mich. 624; 327 NW2d 814 (1982)." Cousineau v Ford Motor Co, 140 Mich. App. 19, 30-31; 363 NW2d 721 (1985). *361 Thus, plaintiffs' contention that Ford should be held liable for a wheel rim component added subsequent to distribution of the Ford vehicle has no support in our case law.[1]
Moreover, finding a vehicle defective or a vehicle manufacturer liable simply because the vehicle could accommodate dangerous or defective replacement components manufactured by another would have far-reaching undesirable results. For example, car manufacturers would be liable every time a defective tire blew up because a defective tire fit the vehicle.
Plaintiffs' second negligence and breach of implied warranty claims, based on a failure to warn, also fail. Negligence and breach of implied warranty claims based on a failure to warn involve proof of the same elements. Smith v E R Squibb & Sons, Inc, 405 Mich. 79, 88; 273 NW2d 476 (1979). Products liability actions grounded in negligence or breach of implied warranty require a causal connection between the manufacturer's negligence or product defect and the plaintiff's injury, Cova v Harley Davidson Motor Co, 26 Mich. App. 602, 609; 182 NW2d 800 (1970), and plaintiffs failed to establish that Ford's failure to warn of the danger of the three-piece rims was a cause of plaintiff's injury.[2]
Plaintiff Robert Spencer was specifically questioned about his awareness of the nature and extent of danger. He stated that he was aware of *362 the cause of the explosive disengagement and indicated that if he had read a warning with respect to the danger he would still have followed precisely the same repair procedures. After the accident, he continued to change tires following the same procedure he had followed before the accident despite his awareness of the risk. Thus, by his own testimony, plaintiff refuted a causal connection between the lack of a warning of the danger of three-piece wheel rims and plaintiff's injury.
Thus, Ford was entitled to summary judgment on plaintiffs' negligence and breach of implied warranty claims based on defective product and failure to warn theories.
DEFENDANT FIRESTONE
Plaintiffs' complaint alleged that Firestone had a duty to warn of the danger of the multi-piece rim. Firestone argued that there was no genuine material issue of fact and moved for summary judgment pursuant to GCR 1963, 117.2(3). The trial court denied Firestone's motion, finding that an expert's testimony about a micrometer used to determine if a rim base was "out of round" might present a factual issue for the jury.
As discussed above with respect to defendant Ford, the dispositive issue under either a negligence or breach of implied warranty theory in this case is the lack of a causal connection between Firestone's failure to warn and plaintiff's injury. There was no evidence presented to show that a warning would have changed plaintiff's behavior and prevented his injury. Plaintiff's own testimony revealed that a warning would have made little difference. Thus, Firestone was entitled to summary judgment on plaintiffs' failure to warn theory.
*363 The trial court's finding that the testimony regarding the micrometer would present a factual issue for the jury was in error. There was no representation that out-of-roundness, as measured by a micrometer, would lead to explosive disengagement. Plaintiff was aware of the danger of disengagement and knew that the wheel rim had to be properly seated to prevent such an occurrence. He could determine whether proper seating occurred by looking at the wheel. If the rim were not properly seated, he might be able to use the micrometer to ascertain why, but this would not be relevant to his awareness to danger. For this reason, any factual issue raised with respect to the micrometer would not be material, i.e., essential to the case. Black's Law Dictionary (4th ed), p 1128.
Affirmed in part and reversed in part.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Plaintiffs did not set forth a concert of action theory against vehicle and rim manufacturers as did the plaintiffs in Cousineau, supra.
[2]  Plaintiffs' failure to warn argument centers on Ford's duty to warn of the danger of the three-piece wheel rims. Although we do not discuss whether or not Ford had a duty to warn of the danger of another manufacturer's replacement component, but dispose of plaintiffs' claim on the lack of a causal connection, we do not imply that we accept plaintiffs' argument that Ford had such a duty to warn.